Case 1:20-cr-00357-ELR-RDC Document 1

Feb 1174 444

AO 442 (12/85) Warrant for Arrest

 

UNITED STATES OF AMERICA,
vs.
NICHOLAS JOSEPH TINDALL
AGENT TO ARREST

To: The United States Marshal

and any Authorized United States Officer

YOU ARE HEREBY COMMANDED to arrest NICH
her forthwith to the nearest magistrate to answer a(n)

&] Indictment C) Information [ Complaint CD Order of Court

 

Charging him or her with (brief description of offense: Willful!
a materially false, fictitious, and fraudulent statements and repr
a department and agency of the United States, that is, the Unite
of Investigation. |

A Filed 09/23/2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

 

ILED I CHAMBERS
U.S.D.C ATLANTA

Data: Sep 15 2020

JAMES N. HATTEN, Clerk

By: Lisa Enix
Deputy Clerk

 

 

   

WARRANT FO

RECEIVED :
By CSpear at 8:39 am, Sep 16, 2020

FILED IN CLERK'S OFFICE
CASE NO. 1:20-CR-357 (3.5.5.C. - Atlanta

 

C] Violation Notice OC Probation Violation Petition

y and knowingly made and caused to be made
esentation in a matter within the jurisdiction of
d States Department of Justice, Federal Bureau

in violation of Title 18 , United States Code, Section(s) mean)

JAMES N. HATTEN |

Clerk. U.S. District Court

 

 

 

 

 

 

 

Name of Issuing Officer Title of Issuing Officer
. Ys
S ‘
/ % September 15.2020 at Atlanta. Georgia
Signature of Issuing Officer t Date and Location
Bail Fixed at $ By:
Name of Judicial Officer
RETURN

This warrant was received and executed with the arrest of the al

REae Houses Kd. AMokn G

 

Date Received: 4 | IY | LORS
Date of Arrest: 1 | (el 2222

bove-named defendant at:

an
lor Grey SA

Name and Title of Arresting Officer

 

 

Signature of Arresting Officer

 
Case 1:20-cr-00357-ELR-RDC Document 14 Filed 09/23/20 Page 2 of 2

 

FILED IN CHAMBERS
U.S.D.C ATLANTA

 

AO 442 (12/85) Warrant for Arrest : Eb. | | | ‘) u q 44 Date: Sep 15 2020
> ey, UNITED STATES DISTRICT COURT JAMES N. HATTEN, Clerk
CoO PY NORTHERN DISTRICT OF GEORGIA | py, tisa Enix
~ Deputy Clerk
UNITED STATES OF AMERICA, WARRANT FO
VS. By CSpear st 8:39 am, Sep 16, 2020

NICHOLAS JOSEPH TINDALL

AGENT TO ARREST CASE NO. 1:20-CR-357

(UNDER SEAL)

To: The United States Marshal
and any Authorized United States Officer

 

 

YOU ARE HEREBY COMMANDED to arrest NICHOLAS JOSEPH TINDALL and bring him or

her forthwith to the nearest magistrate to answer a(n)

& Indictment Ci Information O Complaint Cl Order of Court

 

0 Violation Notice

C Probation Violation Petition

Charging him or her with (brief description of offense: Willfully and knowingly made and caused to be made
a materially false, fictitious, and fraudulent statements and representation i in a matter within the jurisdiction of
a department and agency of the United States, that is, the uid States Department of Justice, Federal Bureau —

of Investigation.

in violation of Title 18 , United States Code, Section(s) 1019

JAMES N. HATTEN Clerk. U.S. District Court

 

 

 

 

 

 

Name of Issuing Officer ( Title of Issuing Officer
N :
PAU BPA_ dn 0 September 15.2020 at Atlanta. Georgia
Signature of Issuing Officer $ Date and Lacation
Bail Fixed at $ By:
} Name of Judicial Officer
RETURN

t

This warrant was received and executed with the arrest of the above-named defendant at:

2006 Aguers 2A Atlanta Gt

Date Received: 4 [ 5B] LOCO
Date of Arrest: q [ie [zw

deel ALA fl

=" and Title of. Arresting Officer

behonar f~

Signature of Anprige Stee [)

 
